DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 8, 2021 has been entered.
In view of the Amendments to the Claims filed November 8, 2021, the provisional rejections of claims 1, 5-7, and 9-22 on the ground of nonstatutory obviousness-type double patenting previously presented in the Office Action sent June 7, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
In view of the Amendments to the Claims filed November 8, 2021, the rejections of claims 1, 5-7, and 9-22 under 35 U.S.C. 112(a) previously presented in the Office Action sent June 7, 2021 have been withdrawn. 
In view of the Amendments to the Claims filed November 8, 2021, the rejections of claims 1, 5-7, and 9-22 under 35 U.S.C. 103 previously presented in the Office Action sent June 7, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims. 
Claims 1, 5-7, and 9-22 are currently pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1, 5-7, and 9-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-22 of copending Application No. 14/317,939 and unpatentable over claims 1, 3, 4, 8-10, and 12-26 of copending Application No. 14/317,966. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in instant claims 1, 5-7, and 9-22 are recited in the claims of the copending applications cited above all but the coating being applied to a surface of a fuselage panel of an aircraft. However, the coatings for a surface of a fuselage panel of an aircraft are intended use limitations in claims directed towards apparatuses, and coatings being applied specifically to a surface of a fuselage panel of an aircraft as method claims is an obvious application as explained in the rejections of the claims below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 9, 11, 12, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Kim (U.S. Pub. No. 2012/0132245 A1) and Chung (U.S. Pub. No. 2011/0300664 A1).
With regard to claims 1 and 17, Kaltenbrunner et al. discloses an electricity-generating coating for a surface of a fuselage panel of an aircraft, the electricity-generating coating comprising:
a conformal organic photovoltaic device (see “Methods” section connecting right column of page 6 to left column of page 7 disclosing organic PEDOT:PSS/P3HT:PCBM type solar cells reading on the claimed conformal 
one or more cells connected in series and/or parallel (see “Methods” section connecting right column of page 6 to left column of page 7 organic PEDOT:PSS/P3HT:PCBM type solar cells reading on the claimed “one” cell of the conformal organic photovoltaic device), wherein 
the conformal organic photovoltaic device is flexible and configured to be adhered and conformed to the surface of the fuselage panel of the aircraft, along with wires and power electronics to allow such coatings to provide electricity for electrical systems on-board the aircraft (paragraph [0020]
the organic photovoltaic device is semitransparent (see FIG. 1 depicting cited organic photovoltaic device capable of partially transmitting radiation reading on the claimed semitransparent), 
a flexible transparent substrate covering the conformal organic photovoltaic device (see “Substrate preparation” at right column, page 6 disclosing flexible transparent “PET” substrate layer; see Figure 1(a) depicting 1,400 nm PET; the top half of the cited PET substrate layer adjacent the Transparent electrode” is cited to read on the claimed “flexible transparent substrate” because it is a flexible and transparent substrate, or supporting or underlying member; see Figure 1(a) depicting the cited flexible transparent substrate covering the bottom side of the cited conformal organic photovoltaic device); and
a hard, clear top-coat material on flexible transparent substrate configured to protect the conformal organic photovoltaic device (see “Substrate preparation” at right column, page 6 disclosing flexible transparent “PET” substrate layer; see Figure 1(a) depicting 1,400 nm PET; the bottom half of the cited PET substrate layer not adjacent to and opposed to the “Transparent electrode” is cited to read on the claimed “hard, clear top-coat material” because it is a hard, clear material covering the cited flexible transparent substrate and cited conformal organic photovoltaic device; the cited hard, clear top-coat material is cited to read on the claimed “configured to protect the conformal organic photovoltaic device” because it is structurally capable of protecting the cited conformal organic 

Kaltenbrunner et al. does not disclose a pressure-sensitive adhesive on the conformal organic photovoltaic device and on an opposite side of the conformal organic photovoltaic device from the flexible transparent substrate.
However, Kim discloses an electricity-generating coating for a three-dimensional window surface (see Title) and discloses 
a flexible transparent substrate (21, Fig. 2 inherently comprising some degree of flexibility & see [0013] teaching substrate 21 can be transparent when also disposed in the visible area), 
a photovoltaic device (22, Fig. 2) and 
a pressure-sensitive adhesive on an opposite side of the photovoltaic device from the flexible transparent substrate (30 depicted in Fig. 2 as on an opposite side of the photovoltaic device 22 from the cited flexible transparent substrate 21; see [0037] exemplifying PVB or EVA), 
wherein the pressure-sensitive adhesive is one of semitransparent and transparent (see [0013] teaching adhesive is transparent when also disposed in the visible area; see [0037] exemplifying PVB or EVA), and wherein 
the pressure-sensitive adhesive being flexible and capable of conforming to the three-dimensional surface of the fuselage panel (the cited pressure-sensitive adhesive, inherently having some degree of flexibility reading on the claimed “flexible”, is cited to read on the claimed “capable of conforming to the three-

Kim teaches the cited pressure-sensitive adhesive serves to adhere the cited photovoltaic device to a desired surface, such as a surface of a glass window (see [0037]; see [0013] also teaching disposing in the visible area).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the electricity-generating coating of Kaltenbrunner et al. to include a pressure-sensitive adhesive on the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate as taught by Kim because it would provide for adhering the conformal organic photovoltaic device to a desired surface. 
The combination of the electricity-generating coating of Kaltenbrunner et al. and the pressure-sensitive adhesive of Kim discloses
the cited pressure-sensitive adhesive, like PVB or EVA, which is capable of adhering the conformal organic photovoltaic device to the surface of a fuselage panel (the cited pressure-sensitive adhesive of Kim is cited to read on the claimed “capable of … adhering the conformal organic photovoltaic device to the surface of a fuselage panel” because it is depicted in Fig. 2 and described in [0037]
the conformal organic photovoltaic device is configured to be adhered and conformed to the surface of the fuselage panel of the aircraft by the pressure-sensitive adhesive, along with wires and power electronics to allow such coatings to provide electricity for electrical systems on-board the aircraft (the cited flexible PEDOT:PSS/P3HT:PCBM type conformal organic photovoltaic device of Kaltenbrunner et al. is cited to be structurally capable of adhering and conforming to a surface of a fuselage panel, by the pressure-sensitive adhesive suggested by Kim, along with wires and power electronics to allow such coatings to provide electricity for electrical systems on-board the aircraft because it is depicted in FIG. 1a-e of Kaltenbrunner  et al. as adhered and conformed on a surface and comprising electrodes). 

While the combination of the electricity-generating coating of Kaltenbrunner et al. and the pressure-sensitive adhesive of Kim discloses the cited pressure-sensitive adhesive which is configured to adhere and conform the conformal organic photovoltaic device to the surface of a fuselage panel by the pressure-sensitive adhesive, the combination of Kaltenbrunner et al. and Kim does not explicitly teach the claimed “such that air entrained may be removed”.
However, Chung teaches a solar cell (see TITLE) and teaches conventional bonding techniques, even using adhesives like EVA (see for example [0116]), can include heated rolling lamination processes “so that all air or other gas is pressed out ahead of the laminating edge and tends not to become trapped or form bubbles or voids, which can lead to de-lamination” (see [0112]).

With regard to claims 5 and 7, independent claim 1 is obvious over Kaltenbrunner et al. in view of Kim and Chung under 35 U.S.C. 103 as discussed above. Kaltenbrunner et al. discloses wherein 
an electricity-generating coating configured to be structurally capable of directly coating/adhering the conformal organic photovoltaic device to a curved or completely planar surface of a fuselage panel of an aircraft (as the electricity-generating coating is depicted in FIG. 1a-e as flexibly conforming under compression and stretching). Kaltenbrunner et al. discloses 
an electricity-generating coating configured to be structurally capable of being configured to be coated on an insulating material that is coated on a surface of the fuselage panel (as the electricity-generating coating is depicted in FIG. 1a-e as flexibly conforming under compression and stretching).
With regard to claim 9, dependent claim 7 is obvious over Kaltenbrunner et al. in view of Kim and Chung under 35 U.S.C. 103 as discussed above Kaltenbrunner et al. 
With regard to claims 11, 12, 19, and 20, Kaltenbrunner et al. discloses a transfer film for manufacturing an electricity-generating coating configured to be adhered to a fuselage panel of an aircraft, the transfer film comprising 
a support substrate (see “Substrate preparation” at right column, page 6 disclosing “Rigid glass slides…serving as supporting substrates”), 
a flexible transparent substrate (see “Substrate preparation” at right column, page 6 disclosing flexible transparent “PET” substrate layer);
a transfer release layer laminated between the support substrate and the flexible transparent substrate (such as the PDMS transfer release layer disclosed in “Substrate preparation” at right column, page 6 adhered between the cited glass support substrate and cited PET flexible transparent substrate), and 
an organic photovoltaic device (see “Methods” section connecting right column of page 6 to left column of page 7 disclosing organic PEDOT:PSS/P3HT:PCBM type solar cells reading on the claimed organic photovoltaic device) comprising
one or more cells connected in series and/or parallel (see “Methods” section connecting right column of page 6 to left column of page 7 organic 
on an opposite side of the flexible transparent substrate from the transfer release layer (see “Device fabrication” section at right column, page 6 disclosing the cited organic photovoltaic device deposited on the cited PET flexible transparent substrate, which is on the opposite side of the PET substrate than the cited PDMS transfer release layer), wherein
the organic photovoltaic device is semitransparent and flexible (see FIG. 1 depicting cited optoelectronic device capable of partially transmitting radiation reading on the claimed semitransparent; the cited organic photovoltaic device having some degree of flexibility reading on the claimed flexible).

Kaltenbrunner et al. does not disclose a transfer film comprising a pressure-sensitive adhesive on an opposite side of the organic photovoltaic device from the flexible transparent substrate.
However, Kim discloses an electricity-generating coating for a three-dimensional window surface (see Title) and discloses 
a flexible transparent substrate (21, Fig. 2 inherently comprising some degree of flexibility & see [0013] teaching substrate 21 can be transparent when also disposed in the visible area), 
a photovoltaic device (22, Fig. 2) and 
a pressure-sensitive adhesive on an opposite side of the photovoltaic device from the flexible transparent substrate (30 depicted in Fig. 2 as on an [0037] exemplifying PVB or EVA), 
wherein the pressure-sensitive adhesive is one of semitransparent and transparent (see [0013] teaching adhesive is transparent when also disposed in the visible area; see [0037] exemplifying PVB or EVA). 

Kim teaches the cited pressure-sensitive adhesive serves to adhere the cited photovoltaic device to a desired surface, such as a surface of a glass window (see [0037]; see [0013] also teaching disposing in the visible area).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the electricity-generating coating of Kaltenbrunner et al. to include a pressure-sensitive adhesive on the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate as taught by Kim because it would provide for adhering the conformal organic photovoltaic device to a desired surface. 
The combination of the electricity-generating coating of Kaltenbrunner et al. and the pressure-sensitive adhesive of Kim discloses 
the cited pressure sensitive adhesive, like EVA, which is flexible and configured to adhere and conform the support substrate, the transfer release layer, the flexible transparent substrate, and the organic photovoltaic device to the three-dimensional surface of the fuselage panel of the aircraft (the cited pressure-sensitive adhesive of Kim, like PVB or EVA, is cited to read on the claimed “flexible” because it comprises some degree of flexibility; the cited pressure-[0037] as serving to adhere a photovoltaic device to a three-dimensional surface and Kaltenbrunner et al. teaches in Fig. 1a-e the cited conformal organic photovoltaic device flexibly adhered on a curved three-dimensional surface), and wherein
the support substrate and the transfer release layer are configured to be removable from the flexible transparent substrate such that components of the flexible transparent substrate, the organic photovoltaic device, and the pressure-sensitive adhesive remain on the three-dimensional surface of the fuselage panel of the aircraft after the support substrate and the transfer release layer have been removed (see Kaltenbrunner et al. “substrate preparation” at right column, page 6 disclosing removal of cited glass support substrate and PDMS transfer release layer from cited PET flexible transparent substrate and the cited organic photovoltaic device which would also provide for leaving the cited pressure-sensitive adhesive suggested by Kim.) 
such that light is capable of passing through the flexible transparent substrate, the organic photovoltaic device, and the pressure-sensitive adhesive from either side (recall cited pressure-sensitive adhesive of Kim taught in [0013] as transparent which is capable of allowing light passing through from either side and the electricity generating coating including the semitransparent conformal 

While the combination of the electricity-generating coating of Kaltenbrunner et al. and the pressure-sensitive adhesive of Kim discloses the cited pressure-sensitive adhesive which is configured to adhere and conform the support substrate, the transfer release layer, the flexible transparent substrate, and the organic photovoltaic device to the three-dimensional surface of the fuselage panel of the aircraft, the combination of Kaltenbrunner et al. and Kim does not explicitly  teach the claimed “such that air entrained may be removed”.
However, Chung teaches a solar cell (see TITLE) and teaches conventional bonding techniques, even using adhesives like EVA (see for example [0116]), can include heated rolling lamination processes “so that all air or other gas is pressed out ahead of the laminating edge and tends not to become trapped or form bubbles or voids, which can lead to de-lamination” (see [0112]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the combination of the electricity-generating coating of Kaltenbrunner et al. and the pressure-sensitive adhesive of Kim to be configured to be adapted to the lamination technique taught by Chung, which presses out all air, because it would have led to avoiding bubbles or voids that can lead to de-lamination. The combination of Kaltenbrunner et al., Kim, and Chung teaches the claimed “such that air entrained may be removed” as Chung exemplifies lamination processes “so that all air” is pressed out.
Claims 13, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Kim (U.S. Pub. No. 2012/0132245 A1) and Chung (U.S. Pub. No. 2011/0300664 A1), as applied to claims 1, 5, 7, 11, 12, 17, 19, and 20 above, and in further view of Zhao et al. (U.S. Pub. No. 2014/0000681 A1).
With regard to claims 13 and 21, independent claim 11 is obvious over Kaltenbrunner et al. in view of Kim and Chung under 35 U.S.C. 103 as discussed above. Modified Kaltenbrunner et al. discloses a transfer film comprising a glass support substrate. 
Modified Kaltenbrunner et al. does not disclose a transfer film wherein the support substrate is a flexible material such as a polymer or metal foil compatible with roll-to-roll manufacturing techniques.
However, Zhao et al. discloses photovoltaic transfer films and discloses glass substrates, like that cited in Kaltenbrunner et al., can be used as well as flexible polymer materials (see [0055]). Zhao et al. discloses cells with flexible polymer substrates, even with release layers, can be formed via roll-to-roll manufacturing (see [0046]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the transfer film of modified Kaltenbrunner et al. to include using a flexible polymer substrate, as taught in Zhao et al., because the selection of a known material based on its suitability for its intended use, in the instant case a substrate material for a photovoltaic device, supports a prima facie obviousness 
With regard to claim 14, dependent claim 13 is obvious over Kaltenbrunner et al. in view of Kim, Chung, and Zhao et al. under 35 U.S.C. 103 as discussed above. Modified Kaltenbrunner et al. discloses a method of manufacture of the transfer film of claim 13 comprising: 
coating the support substrate with the transfer release layer (recall the substituted flexible polymer substrate, which is cited to read on the claimed “flexible foil”, discloses in “Substrate and preparation” at right column page 6 of Kaltenbrunner et al. is coated with the cited PDMS transfer release material), 
laminated the support substrate and the transfer release layer with the flexible transparent substrate (recall PET flexible transparent substrate in Kaltenbrunner et al. at right column, page 6 laminated to cited glass support substrate and PDMS transfer release layer), 
coating the flexible transparent substrate with the organic photovoltaic device (recall multilayer PEDOT:PSS/P3HT:PCBM type solar cells at right column, page 6 of Kaltenbrunner et al.), and 
coating the organic photovoltaic device with the pressure-sensitive adhesive (recall pressure-sensitive adhesive taught by Kim) and 
utilizing solution-processing (see “Device fabrication” at right column, page 6 of Kaltenbrunner et al.).


However, Zhao et al. discloses cells with flexible polymer substrates, even with release layers, can be formed via roll-to-roll manufacturing (see [0046]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of modified Kaltenbrunner et al. to form the transfer film all in a roll-to-roll manner as suggested by Zhao et al. because it would have provided for a conventional and predictable means of manufacturing the flexible photovoltaic device; especially since one of ordinary skill in the art have reasonable expectation of success in manufacturing flexible polymer based photovoltaic devices with roll-to-roll manufacturing techniques. The method of modified Kaltenbrunner et al. is cited to allow low-cost, high-throughput manufacturing because it is inherently lower cost than a higher cost process and is a higher throughput process than a lower throughout process.
Claims 6, 10, 15, 16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Kim (U.S. Pub. No. 2012/0132245 A1) and Chung (U.S. Pub. No. 2011/0300664 A1), as applied to claims 1, 5, 7, 11, 12, 17, 19, and 20 above, and in further view of Dong et al. (U.S. Pub. No. 2011/0198444 A1).
With regard to claims 6 and 16, independent claim 1 is obvious over Kaltenbrunner et al. in view of Kim and Chung under 35 U.S.C. 103 as discussed above. Kaltenbrunner et al. teaches the conformal organic photovoltaic device having a curved 
a support substrate (Kaltenbrunner et al.: see “Substrate preparation” at right column, page 6 disclosing “Rigid glass slides…serving as supporting substrates”), 
a transfer release layer laminated between the support substrate and the flexible transparent substrate (Kaltenbrunner et al.: such as the PDMS transfer release layer disclosed in “Substrate preparation” at right column, page 6 adhered between the cited glass support substrate and cited flexible transparent substrate),
the support substrate, the flexible transparent substrate, the transfer release layer, the organic photovoltaic device, and the pressure-sensitive adhesive forming a transfer film (cited glass support substrate, cited flexible transparent substrate, PDMS transfer release layer, and PEDOT:PSS/P3HT:PCBM type organic photovoltaic device of Kaltenbrunner et al. modified to include the cited pressure-sensitive adhesive of Kim are cited to read on the claimed "transfer film" as it is a thin film for transferring the PEDOT:PSS/P3HT:PCBM type organic photovoltaic device) wherein
the organic photovoltaic device is on an opposite side of the flexible transparent substrate from the transfer release layer (Kaltenbrunner et al.: see “Device fabrication” section at right column, page 6 disclosing the cited conformal organic photovoltaic device deposited on the cited flexible transparent 

Modified Kaltenbrunner et al. does not disclose a method of applying the electricity-generating coating of claim 6 wherein the method comprises applying the transfer film to a curved surface of a fuselage of an aircraft in such a way as to adhere the pressure-sensitive adhesive to the curved surface of the fuselage panel, providing conformal adhesion of the transfer film to the curved surface of the fuselage panel using press-forming, and removing the support substrate and the transfer release layer from the transfer film leaving the transfer film on the curved surface of the fuselage panel.
However, Kaltenbrunner et al. discloses a coating for a conformal organic photovoltaic device and discloses removal of the support substrate and transfer release film after adhering the conformal organic photovoltaic device to a surface (see Kaltenbrunner et al. “substrate preparation” at right column, page 6 disclosing removal of cited glass support substrate and PDMS transfer release layer; see FIG. 1a-e depicting conformal organic photovoltaic device adhered to compressed curved surface) and Kim is cited to teach including a pressure-sensitive adhesive to adhere the  conformal organic photovoltaic device to a surface (recall modification of Kaltenbrunner et al. with the pressure-sensitive adhesive of Kim which is cited to implicitly suggests “press-forming” as some amount of pressure/force acts on the cited pressure-sensitive adhesive and photovoltaic device when adhered to the surface).

However, Dong et al. discloses a photovoltaic cell and discloses it is conventionally known to apply the devices on curved surfaces of fuselage panels (see Fig. 1 & see [0019]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the coating of modified Kaltenbrunner et al. to include applying the coating to surface of a fuselage panel of an aircraft as taught by Dong et al. because it would have provided a conventional application for the photovoltaic transfer films; especially since one of ordinary skill would have reasonable expectation of success. The application of the transfer film of modified Kaltenbrunner et al. is cited to teach the claimed “removing the support substrate and the transfer release layer from the transfer film leaving the flexible transparent substrate, the conformal organic photovoltaic device, and the pressure–sensitive adhesive on the curved surface of the fuselage panel” as the cited support substrate and cited transfer release film are removed and the cited flexible transparent substrate, the cited conformal organic photovoltaic device, and the cited pressure–sensitive adhesive, would remain adhered to the curved surface, see Figure 1(a) of Kaltenbrunner et al.. The application of the transfer film of modified Kaltenbrunner et al. is cited to teach the claimed “providing the hard, clear top-coat material on the flexible transparent substrate for protecting the conformal organic photovoltaic device” as the cited hard, clear top-coat material is depicted in Figure 1(a) of Kaltenbrunner et al. as provided on the cited flexible transparent substrate 
Kaltenbrunner et al., as modified above to be applied on a curved surface of a fuselage panel of an aircraft teaches
the conformal organic photovoltaic device has a curved surface (see Fig. 1(a-e) of Kaltenbrunner et al. depicting the cited conformal organic photovoltaic device having a curved surface; the modification to Kaltenbrunner et al. to be applied to the curved surface of a fuselage panel of an aircraft as suggested by Dong et al. above is cited  to provide for the curved surface of the conformal organic photovoltaic device) 
structurally capable of engaging a first curved surface of the pressure-sensitive adhesive (the cited curved surface of the conformal organic photovoltaic device of Kaltenbrunner et al. is cited to be structurally capable of engaging a first curved surface of the pressure-sensitive adhesive because the combination of the electricity-generating coating of Kaltenbrunner et al. to include a pressure-sensitive adhesive on the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate as taught by Kim as cited in the rejection of claim 1 above, and the application of the coating onto a curved surface of the fuselage panel of an aircraft as suggested by Dong et al. above necessarily includes engagement to a first curved surface of the pressure sensitive adhesive interfacing the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate corresponding to the curved surface of the conformal organic photovoltaic device), and wherein 
the pressure-sensitive adhesive has a second curved surface structurally capable of engaging the curved surface of the fuselage panel (the cited pressure-sensitive adhesive of modified Kaltenbrunner et al. is cited as having a second curved surface engaging the curved surface of the fuselage panel of an aircraft because the combination of the electricity-generating coating of Kaltenbrunner et al. to include a pressure-sensitive adhesive on the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate as taught by Kim as cited in the rejection of claim 1 above, and the application of the coating onto a curved surface of the fuselage panel of an aircraft as suggested by Dong et al. above necessarily includes engagement of a second curved surface of the pressure sensitive adhesive interfacing the curved surface of the fuselage panel of the aircraft corresponding to the curved surface of the fuselage panel of the aircraft).
With regard to claim 10, dependent claim 7 is obvious over Kaltenbrunner et al. in view of Kim and Chung under 35 U.S.C. 103 as discussed above. 
Modified Kaltenbrunner et al. does not disclose wherein the conformal organic photovoltaic device and pressure-sensitive adhesive are specifically applied to a curved surface of a fuselage panel of an aircraft so as to provide for the claimed curved surfaces.
However, Kaltenbrunner et al. discloses a coating for a conformal organic photovoltaic device and discloses removal of the support substrate and transfer release film after adhering the conformal organic photovoltaic device to a surface (see Kaltenbrunner et al. “substrate preparation” at right column, page 6 disclosing removal of cited glass support substrate and PDMS transfer release layer; see FIG. 1a-e depicting 
The only difference between the invention, as claimed, and the coating of modified Kaltenbrunner et al. is the explicit application of applying the coating specifically to a curved surface of a fuselage panel of an aircraft.
However, Dong et al. discloses a photovoltaic cell and discloses it is conventionally known to apply the devices on curved surfaces of fuselage panels (see Fig. 1 & see [0019]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the coating of modified Kaltenbrunner et al. to include applying the coating to surface of a fuselage panel of an aircraft as taught by Dong et al. because it would have provided a conventional application for the photovoltaic transfer films; especially since one of ordinary skill would have reasonable expectation of success.
Kaltenbrunner et al., as modified above to be applied on a curved surface of a fuselage panel of an aircraft teaches
the conformal organic photovoltaic device has a curved surface (see Fig. 1(a-e) of Kaltenbrunner et al. depicting the cited conformal organic photovoltaic device having a curved surface; the modification to Kaltenbrunner et al. to be 
structurally capable of engaging a first curved surface of the pressure-sensitive adhesive (the cited curved surface of the conformal organic photovoltaic device of Kaltenbrunner et al. is cited to be structurally capable of engaging a first curved surface of the pressure-sensitive adhesive because the combination of the electricity-generating coating of Kaltenbrunner et al. to include a pressure-sensitive adhesive on the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate as taught Kim as cited in the rejection of claim 1 above, and the application of the coating onto a curved surface of the fuselage panel of an aircraft as suggested by Dong et al. above necessarily includes engagement to a first curved surface of the pressure sensitive adhesive interfacing the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate corresponding to the curved surface of the conformal organic photovoltaic device), and wherein 
the pressure-sensitive adhesive has a second curved surface structurally capable of engaging the curved surface of the fuselage panel (the cited pressure-sensitive adhesive of modified Kaltenbrunner et al. is cited as having a second curved surface engaging the curved surface of the fuselage panel of an aircraft because the combination of the electricity-generating coating of Kaltenbrunner et al. to include a pressure-sensitive adhesive on the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate as taught by 
With regard to claim 15, independent claim 1 is obvious over Kaltenbrunner et al. in view of Kim and Chung under 35 U.S.C. 103 as discussed above. Modified Kaltenbrunner et al. discloses an electricity-generating coating further comprising 
a support substrate (Kaltenbrunner et al.: see “Substrate preparation” at right column, page 6 disclosing “Rigid glass slides…serving as supporting substrates”), 
a transfer release layer laminated between the support substrate and the flexible transparent substrate (Kaltenbrunner et al.: such as the PDMS transfer release layer disclosed in “Substrate preparation” at right column, page 6 adhered between the cited glass support substrate and cited flexible transparent substrate),
the support substrate, the flexible transparent substrate, the transfer release layer, the organic photovoltaic device, and the pressure-sensitive adhesive forming a transfer film (cited glass support substrate, the cited flexible transparent substrate, PDMS transfer release layer, and PEDOT:PSS/P3HT:PCBM type organic photovoltaic device of Kaltenbrunner et al. modified to include the cited pressure-sensitive adhesive of Kim are cited to read on the claimed "transfer film" 
the organic photovoltaic device is on an opposite side of the flexible transparent substrate from the transfer release layer (Kaltenbrunner et al.: see “Device fabrication” section at right column, page 6 disclosing the cited conformal organic photovoltaic device deposited on the cited flexible transparent substrate, which is on the opposite side of the cited flexible transparent substrate than the cited PDMS transfer release layer). 

Modified Kaltenbrunner et al. does not disclose a method of applying the electricity-generating coating of claim 1 wherein the method comprises applying the transfer film to a surface of a fuselage of an aircraft in such a way as to adhere the pressure-sensitive adhesive to the surface of the fuselage panel, providing conformal adhesion of the transfer film to the surface of the fuselage panel using press-forming, and removing the support substrate and the transfer release layer from the transfer film. 
However, Kaltenbrunner et al. discloses a transfer film for a conformal organic photovoltaic device and discloses removal of the support substrate and transfer release film after adhering the conformal organic photovoltaic device to a surface and leaving the conformal organic photovoltaic device on the surface (see Kaltenbrunner et al. “substrate preparation” at right column, page 6 disclosing removal of cited glass support substrate and PDMS transfer release layer from the conformal organic photovoltaic device on the surface; see FIG. 1a-e depicting conformal organic photovoltaic device adhered to compressed curved surface) and Kim is cited to teach including a pressure-sensitive 
The only difference between the invention, as claimed, and the method of modified Kaltenbrunner et al. is the explicit application of applying the transfer film specifically to a surface of a fuselage panel of an aircraft.
However, Dong et al. discloses a photovoltaic cell and discloses it is conventionally known to apply the devices on curved surfaces of fuselage panels of an aircraft (see FIG. 1 & see [0019]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of modified Kaltenbrunner et al. to include applying the transfer film to curved surface of a fuselage panel of an aircraft as taught by Dong et al. because it would have provided a conventional application for the photovoltaic transfer films; especially since one of ordinary skill would have reasonable expectation of success. The application of the transfer film of modified Kaltenbrunner et al. is cited to teach the claimed “removing the support substrate and the transfer release layer from the transfer film leaving the flexible transparent substrate, the conformal organic photovoltaic device, and the pressure–sensitive adhesive on the curved surface of the fuselage panel” as the cited support substrate and cited transfer release film are removed and the cited flexible transparent substrate, the cited conformal organic photovoltaic device, and the cited pressure–sensitive adhesive, would remain adhered to the curved surface, see Figure 1(a) of Kaltenbrunner et al.. The application of the transfer 
With regard to claim 22, independent claim 1 is obvious over Kaltenbrunner et al. in view of Kim and Chung under 35 U.S.C. 103 as discussed above. 
Kaltenbrunner et al. does not disclose further comprising the surface of the fuselage panel of the aircraft, wherein the surface is a curved surface.
However, Dong et al. discloses a photovoltaic cell and discloses it is conventionally known to apply the devices on curved surfaces of fuselage panels of an aircraft (see FIG. 1 & see [0019]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the coating of modified Kaltenbrunner et al. to include the curved surface of a fuselage panel of an aircraft as taught by Dong et al. because it would have provided a conventional application for the photovoltaic transfer films; especially since one of ordinary skill would have reasonable expectation of success. 
Kaltenbrunner et al., as modified above to be applied on a curved surface of a fuselage panel of an aircraft teaches
the conformal organic photovoltaic device has a curved surface (see Fig. 1(a-e) of Kaltenbrunner et al. depicting the cited conformal organic photovoltaic 
structurally capable of engaging a curved surface of the pressure-sensitive adhesive (the cited curved surface of the conformal organic photovoltaic device of Kaltenbrunner et al. is cited to be structurally capable of engaging a curved surface of the pressure-sensitive adhesive because the combination of the electricity-generating coating of Kaltenbrunner et al. to include a pressure-sensitive adhesive on the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate as taught by Kim as cited in the rejection of claim 1 above, and the application of the coating onto a curved surface of the fuselage panel of an aircraft as suggested by Dong et al. above necessarily includes engagement to a curved surface of the pressure sensitive adhesive interfacing the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate corresponding to the curved surface of the conformal organic photovoltaic device).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility.
With regard to claim 18, independent claim 1 is obvious over Kaltenbrunner et al. in view of Kim and Chung under 35 U.S.C. 103 as discussed above. 
Kaltenbrunner et al. does not disclose wherein the hard, clear top-coat material is an epoxy.
However, Kirner et al. discloses an electricity-generating coating (see [0211] teaching use for organic photovoltaic devices) and teaches substrate materials for organic photovoltaic devices conventionally include PET, like the material of the cited hard, clear top-coat material of Kaltenbrunner et al., as well an epoxy (see [0189] “epoxies”).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the epoxy material taught by Kirner et al. for the PET substrate material cited in Kaltenbrunner et al. because the selection of a known material based on its suitability for its intended use, in the instant case a substrate material for an organic photovoltaic device, supports a prima facie obviousness determination (see MPEP 2144.07). The selection of the epoxy material of Kirner et al. for the PET substrate material of Kaltenbrunner et al. is cited to read on the claimed “the hard, clear top-coat material is an epoxy” as the substituted substrate material of Kaltenbrunner et al. comprises the cited hard, clear top-coat material.

Response to Arguments
Applicant's arguments filed November 8, 2021 have been fully considered but they are not persuasive.
Applicant argues that the Office Action cites the same structure to read on two different claimed limitations. However, this argument is not persuasive and factually inaccurate.
The Office Action cites the top half of the cited PET substrate layer adjacent the Transparent electrode” is cited to read on the claimed “flexible transparent substrate” because it is a flexible and transparent substrate, or supporting or underlying member and cites the bottom half of the cited PET substrate layer not adjacent to and opposed to the “Transparent electrode” is cited to read on the claimed “hard, clear top-coat material” because it is a hard, clear material covering the cited flexible transparent substrate and cited conformal organic photovoltaic device.
Applicant argues Kirner does not mention any “hard, clear top-coat material”. However, this argument is not persuasive. Kirner is cited to teach substrate materials for organic photovoltaic devices. The selection of the epoxy material of Kirner et al. for the PET substrate material of Kaltenbrunner et al. is cited to read on the claimed “the hard, clear top-coat material is an epoxy” as the substituted substrate material of Kaltenbrunner et al. comprises the cited hard, clear top-coat material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        December 7, 2021